UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

October 4, 2022
Contact Person
Name: Bryan Grigg
(202) 245-8107
OSEP 22-01
MEMORANDUM
TO:

State Directors of Special Education

FROM:

Valerie C. Williams
Office of Special Education Programs (OSEP)

SUBJECT:

Personnel Qualifications under Part B of the Individuals with Disabilities
Education Act (IDEA)

The U.S. Department of Education’s (Department) Office of Special Education Programs
(OSEP) is committed to supporting States in the provision of a free appropriate public education
(FAPE) to all children with disabilities. FAPE includes the provision of special education and
related services that meet the requirements of IDEA Part B, which includes ensuring that special
education teachers and related services providers are appropriately and adequately prepared and
trained. This memo is intended to clarify States’ obligations regarding the IDEA Part B
requirements related to personnel qualifications and alternate certifications. Based on media
reports and discussions with States and advocates, OSEP is aware that some States currently
have policies and procedures in place that may not be consistent with IDEA requirements. OSEP
also recognizes that States are facing many challenges caused by the COVID-19 pandemic,
including the impact it has had on exacerbating the shortage of special education teachers and
related services providers across the country. Thus, OSEP believes it is critical to ensure that
State educational agencies (SEAs) fully understand the IDEA requirements related to personnel
qualifications and alternate certifications and are aware of available resources to support their
efforts to meet them.
Personnel Qualifications
Under Section 612(a)(14) of IDEA and 34 C.F.R. § 300.156, the SEA must establish and
maintain qualifications to ensure that personnel necessary to carry out the purposes of IDEA Part
B are appropriately and adequately prepared and trained, including that those personnel have the
content knowledge and skills to serve children with disabilities. Those qualifications must ensure
that each person employed as a public school special education teacher in the State who teaches
in an elementary school, middle school, or secondary school: (1) has obtained full State
certification as a special education teacher (including certification obtained through an alternate
route to certification as a special educator, if such alternate route meets minimum requirements
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

Page 2 – State Directors of Special Education
described in 34 C.F.R. § 200.56(a)(2)(ii) as such section was in effect on November 28, 2008), or
(2) passed the State special education teacher licensing examination and holds a license to teach
in the State as a special education teacher, except in the case of a teacher teaching in a public
charter school. A teacher teaching in a public charter school must meet the certification or
licensing requirements, if any, set forth in the State’s public charter school law. In addition,
public school special education teachers may not have special education certification or licensure
requirements waived on an emergency, temporary, or provisional basis; and must hold at least a
bachelor’s degree.
Personnel who have not obtained full State certification as a special education teacher may
obtain certification through an alternate route. Specifically, under 34 C.F.R. § 300.156(c)(2),
personnel who are participating in a program that provides an alternate route to special education
teacher certification must:
(1) receive high-quality professional development that is sustained, intensive, and
classroom-focused in order to have a positive and lasting impact on classroom
instruction, before and while teaching;
(2) participate in a program of intensive supervision that consists of structured guidance
and regular ongoing support for teachers or a teacher mentoring program;
(3) assume the functions as a teacher only for a specified period of time not to exceed
three years; and
(4) demonstrate satisfactory progress toward full certification as prescribed by the State.
(Emphases added.)
With respect to related services personnel and paraprofessionals, under 34 C.F.R. § 300.156(b),
qualifications must be consistent with any State-approved or State-recognized certification,
licensing, registration, or other comparable requirements that apply to the professional discipline
in which those personnel are providing special education or related services. In addition, related
services personnel who deliver services in their discipline or profession may not have
certification or licensure requirements waived on an emergency, temporary, or provisional basis.
Paraprofessionals and assistants who are appropriately trained and supervised, in accordance
with State law, regulation, or written policy, may be used to assist in the provision of special
education and related services to children with disabilities.
As noted above, the SEA may not waive the special education or related services personnel
certification or licensure requirements on an emergency, temporary, or provisional basis.
Having outlined the requirements under IDEA Part B, this memo also highlights information and
resources that may help States meet the requirements.
The Department’s and OSEP’s support for teacher initiatives
The Department, including OSEP, has long been committed to providing support and
encouraging evidence-based and innovative and promising approaches to meeting the need for
well-qualified special education teachers. Under the leadership of President Biden and Secretary
Cardona, this commitment has increased.

Page 3 – State Directors of Special Education
On March 28, 2022, Secretary Cardona issued a call to action for States, school districts, and
institutions of higher education (IHEs) to address teacher shortages. The Secretary has
encouraged the use of funds under the American Rescue Plan Act of 2021 (ARP) and other
federal COVID-19 relief funds to scale up educator preparation programs (EPPs) at IHEs, to
work in partnership to address the short- and long-term challenges contributing to the teacher
shortage across the country. Additionally, on June 9, 2022, the Secretary released a fact sheet on
the Department’s efforts to support the teacher development pipeline to recruit, prepare, and
retain teachers. The Department also released a fact sheet on Federal programs that may be used
to sustain ARP investments in key strategies that attract, prepare, support, and retain a diverse
teacher workforce and address teacher shortages over the long term. The U.S. Departments of
Education and Department of Labor also issued a Joint Dear Colleague Letter on August 31,
2022, that focuses on the use of Registered Apprenticeship programs for teaching, and ensuring
that teachers are paid a livable and competitive wage. On September 27, 2022, the Department
announced 22 new grants totaling more than $60 million under the Supporting Effective
Educator Development program, which will strengthen the teacher pipeline and improve teacher
professional development.
Higher Education Emergency Relief Fund (HEERF) under ARP
HEERF grant funds can be used to provide stipends, scholarships, and other financial aid to
educators-in-training to help underwrite the cost of preparation. For example, HEERF funds can
be used to provide teaching residents with stipends to support living expenses, such as housing,
or to cover the cost of travel between campus and the school in which they are completing their
clinical experience. These funds can also be used to cover the cost of additional courses or pay
test fees to earn first or additional teaching licenses or certification. IHEs can discharge
institutional student loans, debt, or unpaid balances to their IHEs with their own funds.
OSEP continues to support States in addressing personnel shortages, through OSEP-funded
national technical assistance (TA) centers. 1 A number of these centers provide specific TA to
support States’ efforts to attract, prepare and retain a quality educator workforce. OSEP, through
our TA centers, also works closely with relevant stakeholders to synthesize and share innovative
solutions that are making a difference in assisting States in their efforts to build and sustain a
strong, effective, and diverse educator workforce with the knowledge and skills needed to
provide the quality education each child and family deserves.
Additional resources include:
Attract, Prepare, Retain: Effective Personnel For All | OSEP Ideas That Work
Information and resources for stakeholders to explore potential strategies and innovative
approaches to address the teacher shortage.
FACT SHEET: The U.S. Department of Education - Secretary Cardona's Call to Action
to Address the Teacher Shortage
Fact sheet that addresses the teacher shortage and provides examples of States currently
leading this work.
Whole Child Policy Toolkit | Learning Policy Institute
1

See the TA Centers listed below.

Page 4 – State Directors of Special Education
Toolkit that provides information about teacher shortages, school safety, and additional
resources to strengthen the profession.
Collaboration for Effective Educator Development, Accountability, and Reform Center
(CEEDAR Center) The Educator Shortages in Special Education Toolkit is organized
around the guiding principle that short-term strategies to meet immediate demand must
be intentionally paired with long-term, systemic strategies to attract, prepare, and retain
effective special education teachers to create comprehensive shortage solutions.
Homepage | Apprenticeship.gov
Website that can be used to locate apprenticeships across the country to connect career
seekers, employers, and educators.
OSEP-Funded TA Centers 2
•

•

The CEEDAR Center supports students with disabilities in achieving college- and
career-ready standards by building the capacity of State personnel preparation
systems to prepare teachers and leaders to implement evidence-based practices within
multi-tiered systems of support.
The Early Childhood Technical Assistance Center supports State Part C and Part B
Section 619 programs in developing high-quality early intervention and preschool
special education service systems.
• The Early Childhood Personnel Center assists States to build Comprehensive
Systems of Personnel Development (CSPD) to improve outcomes for infants and
young children with disabilities and their families.
• The IRIS Center offers a wide variety of resources and services to suit a diverse
set of instructional needs and circumstances.
• The National Center for Systemic Improvement (NCSI) provides differentiated
support through universal, targeted, and intensive technical assistance to support
SEAs to best use their general supervision and professional development systems.

Finally, OSEP wants to thank all States and entities for the efforts they are making to serve
children with disabilities and their families during these difficult times. We hope the information
provided in this memo is useful in these ongoing efforts.
cc:

Parent Training and Information Centers
OSEP-Funded Technical Assistance Centers

The views expressed in the following websites and resources do not necessarily represent the positions or polices
of the U.S. Department of Education. No official endorsement by the U.S. Department of Education of any product,
commodity, service, or enterprise mentioned in this website is intended or should be inferred.
2

